internal_revenue_service number release date index number ----------------------------------- --------------------------------------------- ---------------------------------------------- ---------------------------- --------------------------------------------------- department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 - plr-125870-16 plr-125871-16 date date legend date date date grantor trustee trustee grat ---------------------------- -------------------------- ------------------- ----------------------------------------------------------- ----------------------------------------------------- ------------------------ -------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------------------------------------------------- trust ----------------------------------------------------- trust ----------------------------------------------------- state co-trustees son son corporation state statute state statute -------------- ------------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------- --------------------------------------------- -------------------------------------------------------------------------------- - --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------------------------- court plr-125870-16 plr-125871-16 dear ---------------- this letter responds to correspondence dated date requesting rulings regarding the income gift and estate_tax consequences of a proposed modification of two trusts the facts submitted and the representations made are as follows grantor is a resident of state grantor has two sons son and son both sons are under the age of grantor has no other children deceased children grandchildren or more remote descendants no additional children are expected to be born to grantor on date grantor created a grantor_retained_annuity_trust grat the retained term expired on date at which time the remaining assets in grat became subject_to a continuing trust trust for grantor’s two sons on date grat owned shares in corporation an s_corporation in order to allow continued qualification as an s_corporation shareholder the co-trustees pursuant to paragraph dollar_figure of grat divided the shares in corporation into a separate trust trust and made an electing_small_business_trust esbt election consistent with sec_1361 spouse and corporate trustee are co-trustees of trust and trust collectively trusts pursuant to article second paragraph a until the earlier of a the death of the last living child of grantor or ii the date upon which the youngest living child of grantor attains the age of the original division date the co-trustees of trust are to pay to or apply for the benefit of son and son so much of the income or principal as may be necessary for their health education maintenance and support paragraph b provides that upon the original division date the co-trustees of trust are directed to distribute principal of the trust to grantor’s lineal_descendants subject_to the equalization provision in paragraph b the equalization distribution the equalization distribution requires the co-trustees of trust to first distribute to son cash securities and or other_property to take into account the value of certain gifts made to son prior to grat's creation after the equalization distribution to son the balance of trust is divided equally between son and son if both sons are living on the original division date paragraph b also provides that if either son predeceases the original division date his descendants if any will take in per stirpes shares the property that such deceased son would have received if he was then living if a son predeceases the original division date without any surviving descendants the other son or his plr-125870-16 plr-125871-16 descedants if any will take the property of the deceased son if both sons predecease age without surviving descendants upon the death of the last son to die the remaining trust property passes to the descendants of grantor’s siblings these beneficiaries are referred to as contingent beneficiaries trust provides nearly identical terms to those in trust including an equalizing distribution state statute provides that a noncharitable irrevocable_trust may be modified on consent of the trustee and all beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust state statute provides in relevant part that a_trust may be divided into two or more separate trusts on petition by a trustee or beneficiary if the court is satisfied that such division will not defeat or materially impair the accomplishment of trust purposes or interests of the beneficiaries the co-trustees of trust and the trust propose to modify trusts to vest an independent_trustee with discretion to divide trusts’ assets into two separate trusts successor trusts where each successor trust will benefit one of grantor’s sons and the descendants of such son if he dies before attaining the age of provided a son survives to age only that son would be eligible for distributions from his successor trust if a son dies prior to age his descendants if any would be eligible to receive the remainder of that son’s successor trust or if such son has no descendant then living the remainder_interest would pass to his brother or the brother’s descendants if any if both sons predecease the age of years without leaving any surviving descendants the same contingent beneficiaries receive the remainder of their successor trusts successor trusts provide for a final distribution date which is defined as the earlier of a the death of the last living child of grantor or ii the date upon which the youngest living child of grantor attains the age of the modifications and any future divisions of the trusts are pursuant to authority granted under state statute sec_1 and and only after approval by a court of competent jurisdiction in state pursuant to the modifications of trusts the co-trustees will have the authority to establish and fund successor trusts prior to the original division date in part or in whole at any time the co-trustees deem appropriate when funding successor trusts the co-trustees shall first satisfy the equalization distribution owed to the successor trust for son 1’s benefit plr-125870-16 plr-125871-16 the provisions of each successor trust will continue to be governed by the terms of trusts except that as long as there are any living descendants of son or son distributions of income and principal will be limited to the son and descendants of that particular son’s family line pursuant to successor trusts son may become the sole trustee of his trust and son may become the sole trustee of his trust in all other respects the terms of successor trusts will be identical to trusts after satisfying the equalization distribution if and when the co-trustees decide to distribute any remaining assets in funding the successor trusts the co-trustees of the trusts will fund the successor trusts by allocating a pro-rata portion of each and every asset of the post-equalization property between the successor trusts the co-trustees filed petitions for the modifications of trusts with court to which all beneficiaries consented on date court issued orders orders approving the modifications of trusts effective upon the receipt of a private_letter_ruling from the internal_revenue_service co-trustees petitioned to modify trusts for the following reasons i the modifications will provide for the grantor’s sons in a manner that equalizes son for certain gifts made to son prior to grat’s creation on date ii the formula is complicated and will become progressively more complicated with the passage of time iii the modifications will allow each son to participate in the management of his own trust as trustee enhancing each son’s financial acumen and experience and iv the equalization distribution will trigger income taxes and the modifications will avoid waiting longer to fund the equalization distribution which would further exacerbate the potential income_tax_liability you have requested the following rulings the modifications of trusts and any future divisions of trusts into successor trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 of the internal_revenue_code the modifications of trusts and any future divisions of trusts into successor trusts will not cause any portion of the assets of trusts or successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 the successor trusts will be treated as separate trusts for federal_income_tax purposes pursuant to sec_643 the modifications of trusts and any future divisions of trusts into successor trusts will not result in treating any property as paid credited or distributed for plr-125870-16 plr-125871-16 purposes of sec_661 or sec_1_661_a_-2 of the income_tax regulations and so will not result in realization of any income gain_or_loss under sec_661 or sec_662 by trusts successor trusts or a beneficiary of the trusts in addition the modifications of trusts and any future divisions of trusts into successor trusts will not result in the realization of any income gain_or_loss to trusts successor trusts or a beneficiary of those trusts under sec_61 or sec_1001 except to the extent the equalization distribution is funded in_kind with appreciated_property the modifications of trusts and any future divisions of trusts into successor trusts will result in each successor trust holding its share of the respective trust's property with the same basis as it had when owned by such trust at the time of division into a successor trust under sec_1015 except to the extent the equalization distribution is funded in_kind with appreciated_property ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 provides in relevant part except in the case of a qualified_disclaimer any disposition by a beneficiary heir or next-of-kin whereby ownership is transferred gratuitously to another constitutes the making of a gift by the beneficiary heir or next-of-kin sec_25_2511-1 provides that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor however there are certain types of transfers to which the tax is not applicable plr-125870-16 plr-125871-16 it is applicable only to a transfer of a beneficial_interest in property it is not applicable to a transfer of bare_legal_title to a trustee a transfer by a trustee of trust property in which he has no beneficial_interest does not constitute a gift by the trustee in this case the modifications of trusts and any future division of trust and trust into successor trusts pursuant to court orders do not increase decrease or otherwise change any beneficiary's beneficial_interest in trusts accordingly based upon the facts submitted and the representations made the modifications of trusts and any future divisions of trust and trust into successor trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 ruling sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinguished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein that would have been so included under sec_2035 the amount of the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if the possession or plr-125870-16 plr-125871-16 enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of the reversionary_interest immediately before the death of the decedent exceeds 5-percent of the value of the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent's death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property the beneficiaries of trusts and successor trusts will have the same interests after the modification of trusts and any future division of trusts into successor trusts as they have prior to the modifications and divisions therefore nothing will be transferred by them by reason of the modifications of trusts and any future divisions of trusts into successor trusts accordingly based upon the facts submitted and the representations made we conclude that the modifications of trusts and any future divisions of trust and trust into successor trusts will not cause any portion of the assets of trust or trust or successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 in the event that either son or son or any other beneficiary dies before the final division date ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that plr-125870-16 plr-125871-16 was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date taxpayer represents that each successor trust will have different beneficiaries based on the facts submitted and the representations made we conclude that as long as the successor trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling part sec_61 and provides that gross_income includes gains derived from dealings in property and income from an interest in an estate_or_trust sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property other than money received under sec_1001 the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized except as otherwise provided sec_1_1001-1 provides that except as provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income of loss sustained an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference when the exchanged properties embody legal entitlement different in_kind or extent or if they confer different rights and powers id pincite sec_1_1001-1 provides that the pro-rata division or severance of any trust pursuant to authority in an applicable_state_statute or pursuant to the governing instrument is not an exchange of property differing materially either in_kind or extent if the trusts are divided into successor trusts the co-trustees of trusts will allocate assets of trusts to the successor trusts on a pro-rata basis after satisfying the equalization distribution with respect to son 1’s successor trust the division of trusts plr-125870-16 plr-125871-16 into the successor trusts serves primarily to effect the terms of grat and does not change the interests of the beneficiaries accordingly based on the facts submitted and representations made we conclude that the modifications of trusts and any future divisions of trusts into successor trusts pursuant to the modified terms of trusts will not result in the realization of any income gain_or_loss to trusts successor trusts or a beneficiary of any of those trusts under sec_61 or sec_1001 as a result of the division except to the extent the equalization distribution is funded in_kind with appreciated_property ruling part sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year however such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year revrul_82_4 1982_1_cb_99 addresses the income_tax results of the distribution of an estate residue between two children when one of two children is to be first equalized for the value of a lifetime_transfer to the other child the ruling holds that such equalizing distribution is a distribution in satisfaction of a right to receive a specific dollar amount and the estate may realize gain on distribution of appreciated_property in_kind in satisfaction of that amount in accordance with the conclusion that the post-equalization property divisions of trust and trust will not result in gain_or_loss under sec_61 or sec_1001 we also conclude that based solely on the facts submitted and representations made the proposed plr-125870-16 plr-125871-16 divisions of the post-equalization property will not result in income gain_or_loss to the trusts under sec_661 sec_662 or sec_1_661_a_-2 consistent with revrul_82_4 gain will be recognized on funding of successor trusts to the extent appreciated assets are used to satisfy the equalization distribution_in_kind ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust the basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter based on the facts submitted and representations made we conclude the modifications of trusts and any future divisions of trusts into successor trusts will result in each successor trust holding its share of the respective trust's property with the same basis as it had when owned by such trust at the time of division into a successor trust under sec_1015 except to the extent the equalization distribution is funded with appreciated_property in_kind except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-125870-16 plr-125871-16 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
